Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
The subheader on page 6 “DETAILED DESCRIPTION OF EMBODIMENTS #” should be corrected to state “DETAILED DESCRIPTION OF EMBODIMENTS”.  
Appropriate correction is required.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 15 and 16 have been renumbered 19 and 20 respectively.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “metric” in claims 1, 3, 5, 6, 7, 8, 9, 11, 13, 15, 16, 17, and 18, is a relative term which renders the claim indefinite. The term “metric” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As a result, the measurements or signals that are being observed or collected are subsequently rendered indefinite. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-17, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohen (US Patent Publication 2018/0242868).
Regarding claim 1, Cohen teaches the limitation “A system for electrophysiological measurement, comprising a probe having a distal end configured for insertion into a body cavity of a living subject and comprising an array of electrodes that are disposed along the distal end and are configured to contact tissue at multiple locations within the body cavity” in figure 2, which depicts a probe with a distal end that is configured for insertion into a body cavity, the heart specifically, that includes an array of electrodes that can contact tissue at multiple locations. This is further taught in paragraph [0048], stating “Ablation module 56 enables processor 46 to inject radiofrequency (RF) current, via selected electrodes 26 of the probe and returning electrodes on the skin of the patient, into myocardium 16, in order to ablate regions of the myocardium which are in contact with the selected electrodes.” Cohen teaches the limitation “and a processor configured to acquire signals from the electrodes over a period of time during which the probe moves within the body cavity, to compute, in response to the signals, metrics that are indicative of a respective quality of contact between each of the electrodes and the tissue over the period of time, and to output an indication of the metrics to a user of the system” in paragraphs [0046-0048], which states “Processor 46 is located in an operating console 48 of the apparatus. Console 48 comprises controls 49 which are used by professional 14 to communicate with the processor. During the procedure, processor 46 communicates with a magnetic tracking module 52 and a current tracking module 54 in a module bank 50, in order to track locations and orientations of elements of the probe. Module 52 enables the processor to use a magnetic tracking method, wherein magnetic transmitters external to patient 18 generate signals in sensors 24. The signals generated by the sensors, in response to magnetic fields from the transmitters that traverse the sensors, allow the sensors to act as location and orientation detectors for the elements of the probe, in this case in the distal end, where the sensors are situated. The Carto® system produced by Biosense Webster, of Diamond Bar, Calif., uses such a tracking method. Module 54 enables the processor to use a current tracking method, which measures externally applied currents flowing between electrodes 26 of the probe and electrodes on the skin of patient 18. The processor and module 54 use the measured currents, or corresponding impedances, to generate coordinates of locations of elements of the probe where the electrodes are situated.” 
Regarding claim 2, the limitations of claim 1 are taught as described above. Cohen teaches the limitation “wherein the probe comprises a catheter and the distal end is configured for insertion into a chamber of a heart of the living subject” in paragraph [0041], which states "Probe 20 may comprise any type of catheter that can be inserted into the heart of the patient, and that can be tracked using a magnetic tracking system and/or an impedance measuring system, both of which systems are described further below". 
Regarding claim 3, the limitations of claim 1 are taught as described above. Cohen teaches the limitation “wherein the distal end of the probe comprises a flexible structure on which the electrodes are arrayed and the metrics are indicative of a contact between different parts of the flexible structure and the tissue” in Figure 2, and further in paragraph [0041], which states “Probe 20 may comprise any type of catheter that can be inserted into the heart of the patient, and that can be tracked using a magnetic tracking system and/or an impedance measuring system, both of which systems are described further below.” Figure 2 shows a bend on the probe 20, which suggests that this probe is flexible or pliable. Additionally, in paragraph 41, probe 20 is "any type of catheter that can be inserted into the heart of the patient", and any type of catheter that is inserted into the heart includes a flexible structure of some form as necessitated by cardiac catheters. 
Regarding claim 4, the limitations of claim 3 are taught as described above. Cohen teaches the limitation “wherein the structure comprises multiple flexible spines along which the electrodes are disposed” in paragraph [0041], which states “For example, probe 20 may comprise a lasso catheter, a shaft-like catheter, or a pentarray catheter, produced by Biosense Webster of Diamond Bar, Calif., or catheters generally similar to these catheters.” Pentarray catheters include multiple flexible spines, and are thus encompasses this claim limitations. 
Regarding claim 5, the limitations of claim 1 are taught as described above. Cohen teaches the limitation “wherein the processor is configured to render to a display a graphical icon representing the distal end and to incorporate in the graphical icon visual indications of the metrics at respective locations of the electrodes on the distal end” in figure 3, and further in paragraph [0055], which states “Overlaid on image 62 is an icon 64 of distal end 22 of the lasso catheter, and on icon 64 are respective representative icons 66 of electrodes 26”. The “graphical icon visual indications of the metrics” is further expanded upon in paragraph [0079’, which states “If the feature or features are found in one or more of the acquired signals, then in a screen modification step 108 a visual feature of icons 64 and/or 66, i.e., the icons representing distal end 22 and electrodes 26, is modified.”
Regarding claim 6, the limitations of claim 5 are taught as described above. Cohen teaches the limitation “Wherein the metrics are represented by color-coding of the respective locations of the electrodes on the graphical icon” in paragraph [0079], which states “If the feature or features are found in one or more of the acquired signals, then in a screen modification step 108 a visual feature of icons 64 and/or 66, i.e., the icons representing distal end 22 and electrodes 26, is modified. The modification may comprise any convenient modification, such as changing a color or shade of the icon, increasing or reducing a size of the icon, and/or surrounding and/or covering the icon by another icon.” Note that changing the color or shade of the icon encompasses color-coding as described in the claim limitation. 
Regarding claim 7, the limitations of claim 1 are taught as described above. Cohen teaches the limitation “wherein the metrics are indicative of a number of valid signals acquired by each of the electrodes from the tissue over a period of time” in the abstract, which states “The method further includes acquiring, using the electrode, electrical signals from the tissue at the location, and processing the acquired signals so as to detect an occurrence of a predefined signal feature in the acquired signals”. Note that "to detect an occurrence of a predefined signal feature" is interpreted to encompass a count of signals or occurrences and thus encompasses this claim limitation. 
Regarding claim 9, the limitations of claim 1 are taught as described above. Cohen teaches the limitation “wherein the metrics are indicative of a representative duration during which each of the electrodes was in contact with the tissue in the body cavity over the period of time” in the abstract, which states “A method, consisting of presenting on a display screen a graphical image of a heart of a patient, including icons representing a catheter that is positioned within the heart and an electrode on the catheter, while the electrode is in contact with tissue at a location in the heart”. 
Regarding claim 10, the limitations of claim 1 are taught as described above. Cohen teaches “wherein the signals are indicative of an electrophysiological activity within the tissue, and wherein the processor is configured to distinguish between local signals acquired by the electrodes that are in contact with the tissue and far- field signals acquired by the electrodes that are not in contact with the tissue and to find the duration during which each of the electrodes is in contact with the tissue in response a relation between the local and far-field signals acquired by each of the electrodes over the period of time” in paragraph [0076], stating “In a signal acquisition step 102, the processor acquires respective appropriate signals from each electrode 26, and for EP signals processes each of the signals to remove noise and baseline drift. For the acquisition of EP signals the processor typically measures and stores the values V(t) at time t of each signal, as well as the first and second derivatives of each signal. The acquisition and processing is typically performed on a continuous basis, in real time, as signals continue to be acquired by electrodes 26.”
Regarding claims 11-17 and 19-20, the method of these claims is inherent to the claimed invention described in claims 1-10. MPEP 2112.02-I states, "if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.” The method described in claims 11-17 and 19-20 are normal and necessary to the operation of the device described in Cohen, and thus these claims are considered anticipated by Cohen as described above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US Patent Publication 2018/0242868) in view of Cao (US Patent Publication 2021/0200412).
Regarding claim 8, the limitations of claim 7 are taught as described above. While Cohen has a processor with filters, Cohen does not describe filter criteria “to the signals in order to classify as a valid a respective first set of the signals acquired from each of the electrodes while classifying as invalid a respective second set of the signals acquired by each of the electrodes.” However, Cao does teach this limitation in paragraphs [0019-0020], which states “In a second time period, a first signal is provided to the first signal terminal, and the corresponding touch electrodes in the touch panel are connected so as to form a coil, wherein the first signal is a valid signal” and “In an embodiment of the present disclosure, the method may further include providing a second signal to the second signal terminal in the first time period, wherein the second signal is an invalid signal”. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the filtering criteria taught in Cao in Cohen. Filtering the signals such that the first is valid and the second is invalid prevents duplicate sensing of electrode contact and produces predictable results. Cao, Cohen, and the claimed invention are considered combinable pieces of art given they attempt to solve the same problem of duplicate contact sensing by recognizing the first signal as valid and second signal as invalid.  
Regarding claim 18, the limitations of claim 17 are taught as described above. The method of claim 18 recites the same limitations as described in claim 8, and are taught by prior art recited in claim 8. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Bock whose telephone number is (571)272-8856. The examiner can normally be reached M-F 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/ABIGAIL MARIE BOCK/Examiner, Art Unit 3794